Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 1of17 Page ID #:1193

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendants’ Motion to Dismiss First

Amended Complaint [DE 45]

I. INTRODUCTION

On November 11, 2020, Edward Berg filed a first amended complaint (“FAC”) against Velocity
Financial, Inc., Christopher D. Farrar, Mark R. Szezepaniak, Christopher Oltmann, Alan Mantel, Ian
Snow, John Pless, Brandon Kiss, Ogden Phipps, Daniel Ballen, John Pitstick, Joy Schaefer, Snow
Phipps Group, LLC, Wells Fargo Securities, LLC, Citigroup Global Markets Inc., JMP Securities LLC,
and Raymond James & Associates, Inc. (collectively, “Defendants”). The Complaint is a putative
securities class action. It alleges violations of: (1) Section 11 of the Securities Act of 1933 against all
Defendants; and (2) Section 15 of the Securities Act of 1933 against Velocity, the individual defendants,
and Snow Phipps.

Now before the Court is Defendants’ Motion to Dismiss. For the following reasons, the Court
GRANTS Defendants’ Motion.

Il. FACTUAL BACKGROUND

The FAC alleges the following:

Velocity is a real estate finance company that issues, manages, and securitizes loans to borrowers
nationwide. The company focuses on loaning to small commercial and residential properties. The
company’s primary product is a 30-year amortizing loan with a three-year fixed rate to finance long-
term real estate investments.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 2o0f17 Page ID #:1194

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

In 2017, as a solution for borrowers who did not qualify for Velocity’s 30-year, long-term loan,
the company also began originating short-term, interest-only loans. Even though these short-term loans
presented greater risk, Velocity assured investors that its “disciplined” underwriting process allow the
company to avoid loaning to troublesome borrowers, while still maximizing profits.

As many large businesses do, Velocity went public. After more than a year and several
amendments, Velocity filed its Registration Statement on Form S-1 with the SEC on January 6, 2020.
The SEC declared the Registration Statement effective on January 16, 2020. And on January 17, 2020,
Velocity filed its final Prospectus with the SEC.

But various statements in Velocity’s offering materials were false or materially misleading. First,
Defendants extoled the virtues of its underwriting practice through its use of “disciplined due diligence”
and propriety data. (FAC § 28). Although Velocity asserted that its underwriting practices would
position the company for “sustainable, long-term growth” and offer the company key “competitive
advantages,” in reality, Velocity had begun issuing loans to high-risk borrowers. (FAC § 37). This
caused its percentage of nonperforming loans—loans that are 90 or more days past due, in bankruptcy,
or in foreclosure—to be higher than other lenders. It was therefore misleading for Defendants to tout
Velocity’s underwriting practice, but not disclose that “those same practices were allowing riskier loans
than the Company had historically issued to be made, resulting in a higher, and growing percentage of
non-performing loans in Velocity’s portfolio.” (FAC § 38).

Second, it was misleading for Defendant to laud the overall growth of its loan portfolio, but not
disclose that the growth was fueled by riskier short-term interest loans—and that a significant portion of
the portfolio had become nonperforming. Finally, the offering materials misleadingly touted the
favorable market conditions that Velocity could seize upon, even though the coronavirus was set to
disrupt the entire real estate market.

tl. JUDICIAL STANDARD

A. Rule 12(b)(6)

To survive a motion under Rule 12(b)(6), a complaint must contain “sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible
if the plaintiff alleges enough facts to permit a reasonable inference that the defendant is liable for the
alleged misconduct. Jd. A plaintiff need not provide “detailed factual allegations” but must provide more

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 30f17 Page ID #:1195

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

than mere legal conclusions. Twombly, 550 U.S. at 555. “Threadbare recitals of the elements of a cause
of action, supported by mere conclusory statements, do not suffice.” Jgbal, 556 U.S. at 678.

When ruling on a Rule 12(b)(6) motion, the Court must “accept all factual allegations in the
complaint as true.” Te/labs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 322 (2007). The Court must
also “construe the pleadings in the light most favorable to the nonmoving party.” Davis v. HSBC Bank
Nev., N.A., 691 F.3d 1152, 1159 (9th Cir. 2012). The Court, however, is “not bound to accept as true a
legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555.

IV. DISCUSSION
A. Judicial Notice

When ruling on a 12(b)(6) motion to dismiss a § 10(b) action, “courts must consider the
complaint in its entirety, as well as other sources courts ordinarily examine when ruling on Rule
12(b)(6) motions to dismiss, in particular, [1] documents incorporated into the complaint by reference,
and [2] matters of which a court may take judicial notice.” Te/labs, 551 U.S. at 322.

Defendants request that the Court consider certain documents referenced in Plaintiffs’ FAC
under the incorporation by reference doctrine and take judicial notice of certain publicly available
documents. Among these documents are (1) Velocity’s Form S-1 Registration Statement, which was
filed with the SEC on January 6, 2020 (ECF No. 45-1); Form 10-K filed on April 7, 2020 (ECF No. 45-
9); and Investor Conference Call Transcript on May 13, 2020 (ECF No. 45-11). Plaintiffs did not oppose
Defendants’ request for judicial notice.

“A court may take judicial notice of ‘matters of public record.’” Lee v. City of Los Angeles, 250
F.3d 668, 689 (9th Cir. 2016) (internal citation omitted). Documents on file in federal or state courts are
considered undisputed matters of public record. Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th
Cir. 2012) (internal citations omitted). Federal courts routinely take judicial notice of press releases,
news articles, and SEC filings in securities complaints. See, e.g., Wietschner v. Monterey Pasta Co., 294
F. Supp. 2d 1102, 1108-09 (N.D. Cal. 2003) (judicially noticing SEC filings and press releases);
Brodsky v. Yahoo!, Inc., 630 F. Supp. 2d 1104, 1111 (N.D. Cal. 2009) (judicially noticing press releases
and news articles). Thus, Velocity’s Form S-1 Registration Statement, filed with the SEC on January 6,
2020 (ECF No. 45-1); Form 10-K filed on April 7, 2020 (ECF No. 45-9); and Investor Conference Call
Transcript on May 13, 2020 (ECF No. 45-11) are subject to judicial notice.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 4o0f17 Page ID #:1196

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

B. Plaintiff's Claim for Securities Fraud Under Section 11

Plaintiff brings his first claim for violating Section 11 of the Securities Act of 1933 against all
Defendants.

Section 11 creates a private right of action for any purchaser of a security if any part of the
registration statement, “when such part became effective, contained an untrue statement of material fact
or omitted to state a material fact required to be stated therein or necessary to make the statements
therein not misleading .. . .” Jn re Stac Elec. Sec. Litig., 89 F.3d 1399, 1403 (9th Cir. 1996) (quoting 15
U.S.C. § 77k(a)). To prove liability, a plaintiff must show “(1) that the registration statement contained
al omission or misrepresentation, and (2) that the omission or misrepresentation was material, that is, it
would have misled a reasonable investor about the nature of his or her investment.” Jn re Stac, 89 F.3d
at 1403-04. Any claim under Section 11 “must demonstrate that the omitted information existed at the
time the registration statement became effective.” Rubke v. Capitol Bankcorp, Ltd., 551 F.3d 1156, 1164
(9th Cir. 2009). “No scienter is required for liability under § 11; defendants will be liable for innocent or
negligent material misstatements or omissions.” Jn re Stac, 89 F.3d at 1404.

And unlike other securities causes of action, Section 11 claims need only satisfy the ordinary
notice pleading standards of Rule 8(a). Jn re Daou Sys., 411 F.3d 1006, 1027 (9th Cir. 2005). But when
the allegations are “grounded in fraud” or “sound in fraud,” they must satisfy the particularity
requirement of Rule 9(b). Jd. (quoting Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103-04 (9th Cir.
2003)).

Plaintiff bases his Section 11 claim on three alleged misrepresentations: (1) that Velocity
mischaracterized the risks of its underwriting practices; (2) the Statement failed to inform investors
about Velocity’s rising portfolio of nonperforming loans; and (3) the Statement distorted the real estate
market’s conditions and Velocity’s ability to capitalize on it. Plaintiffs affirm that none of their
allegations are grounded in fraud, meaning Rule 8(a)’s pleading requirement applies, not Rule 9(b)’s
heightened standard. (FAC §§ 76, 83). The Court addresses each of these misrepresentations in turn.

1. Underwriting Practices

Plaintiff alleges that statements highlighting Velocity’s underwriting prowess were misleading
because, in reality, Defendants had loosened its so-called “disciplined” practice to allow a growing
portion of Defendants’ loan portfolio to include short-term loans to high-risk borrowers. (Jd. § 38). This
left the company susceptible to economic downturns. Plaintiff identifies the following statement as
misleading:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 5of17 Page ID #:1197

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

Our underwriting approach focuses on generating attractive returns while
minimizing credit losses and is enhanced by automation through the extensive use
of customized systems to power automation and drive our use of data analytics. We
apply the same disciplined due diligence and underwriting process to all loans we
review, regardless of whether they are originated or acquired. Our asset-driven
underwriting philosophy encompasses property level due diligence, including lease
and rent reviews, local market liquidity and trend assessment and a rigorous
valuation process. In addition, we perform individual borrower diligence, including
credit review, evaluation of experience and asset verification. We believe our
extensive access to proprietary data gives us a differentiated perspective and
underwriting ability.

(FAC § 37).

Defendants offer two arguments in retort. First, the statements are not actionable because they
are mere “puffery.” Second, Defendants cannot be liable because they reported that their underwriting
practice included these higher-risk loans.

a. These statements constitute nonactionable “puffery”

The Ninth Circuit has held that statements of mere corporate puffery—“vague statements of
optimism like ‘good,’ ‘well-regarded,’ or other feel good monikers”— are not actionable because
investors “know how to devalue the optimism of corporate executives.” Police Ret. Sys. of St. Louis v.
Intuitive Surgical, Inc., 759 F.3d 1051, 1060 (9th Cir. 2014) (quoting Jn re Cutera Sec. Litig., 610 F.3d
1103, 1111 (9th Cir. 2010)).

Plaintiff argues that the statements are not “puffery” because they concern the crux of Velocity’s
business. (Opp’n at 9, ECF No. 50). Plaintiff’s interpretation of this rule would seemingly insulate any
statement about Velocity’s underwriting practice from being considered puffery. The Court disagrees
with such a broad interpretation.

Caselaw shows that even statements about a corporation’s core business may be nonactionable
puffery. For example, in Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1206-07 (9th Cir. 2016), a loan
company—like Velocity—boasted about the “overall credit quality of the loan portfolio,” and that the
“strong credit culture” and “integrity” of its underwriting practice allowed it to “limit its exposure to
problem credits.” The Ninth Circuit determined that these statements could not constitute actionable

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 6of17 Page ID #:1198

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

representations. Jd. Likewise, in ECA, Local 134 IBEW Joint Pension Tr. of Chicago v. JP Morgan
Chase Co., 553 F.3d 187, 205—06 (2d Cir. 2009), a company’s statements asserting the “highly
disciplined” nature of its risk management processes could not support securities violations. Finally, in
In re Restoration Robotics, Inc. Sec. Litig., 417 F. Supp. 3d 1242, 1249-50 (N.D. Cal. 2019), a
technology company that had touted the efficacy of its marketing campaign by emphasizing its
“comprehensive clinical training, practice-based marketing support, as well as patient leads,” which
would increase the company’s prospects for revenue, were also considered nonactionable. Jd. at 1257.
But see In re New Century, 588 F. Supp. 2d 1206, 1226 (C.D. Cal. 2008) (“repeated assurances of strong
credit quality and strict underwriting practices” were not mere puffery when those statements were set
against detailed allegations that the company had “utterly failed to meet those standards”).

The statement Plaintiff identifies in the offering materials are nonactionable puffery. The
statements extolling Velocity’s application of “disciplined due diligence” to its underwriting practice are
like the company in ECA describing its risk management practice as “highly disciplined.” In ECA, those
descriptions were deemed puffery. And while Plaintiff makes much ado about how Velocity described
its underwriting practices as focused on “minimizing credit losses,” that is no different from the
company in L/oyd stating that its underwriting practice allowed it to “limit its exposure to problem
credits.” Lastly, the statements describing the use of its automated systems and data analytics are like the
nonactionable statements of “comprehensive clinical support,” and “practice-based marketing support”
in Restoration Robotics.

Because Plaintiffs’ identified statements about Defendants’ underwriting practice is corporate
puffery, they cannot support a Section 11 claim.

2. Defendants’ Rising Portfolio of Nonperforming Loans

The Court now turns to the allegation that Defendants impermissibly created a “rosy picture” of
Velocity’s financial health by excluding information about its increasing rate of nonperforming loans
from its offering materials.

Plaintiff bases this claim on several fronts. First, Defendants omitted the fact that the rate of non-
performing loans had “approximately doubled year over year and was accelerating at the time of the
IPO.” (FAC § 42). Second, Defendants underrepresented the true percentage of non-performing loans by
claiming that they constituted 5.96% of the total loans, when they in fact made up 6.41% of the total
loan portfolio. (/d. § 43). Third, Defendants failed to reveal the true extent of loans that were fewer than
90 days past due. (/d. § 45). Finally, Defendants failed to report that their rapid loan origination growth
was driven mostly by origination of short-term, interest-only loans. (Jd. § 47).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 7of17 Page ID #:1199

 

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021
Title Edward A. Berg v. Velocity Financial, Inc. et al
a. Nonperforming loan rate accelerating at the time of the IPO

The Court begins with Plaintiff's first allegation—that Defendants hid that Velocity’s rate of

nonperforming loans had “doubled” and was “accelerating” at the time of the IPO. Plaintiff relies on two
charts in his FAC.

Actual Total Non-Performing Loans as Percent of Portfolio

18%
1%
16
im

10%

6.41% :
‘i 5.85% 5.91%
a“
2%
oa

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 8o0f17 Page ID #:1200

 

 

 

  

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL

Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021
Title Edward A. Berg v. Velocity Financial, Inc. et al

Actual Percentage of Non-Performing Loans Held for Investment Total

. Po ue

?

3

| ‘ i
There are two issues with this allegation. First, Plaintiff's own chart shows an upward trend in
nonperforming loans. And Defendants also included that information in its S-1. See below:

(FAC § 42).

 

 

 

September 30, December 31,
Portfolio Statistics(1) 2019 2018 2017 2016
(S in thousands)

Total loans(2) $ 1,928,208 $1,631,326 $1,295,567 $1,038,033
Loan count 6,039 S171 4,136 3,243
Average loan balance(3) $ 319 $ 315 $ 313 $ 320
Weighted average loan-to-value(4) 65.4% 63.8% 64.4% 64.5%
Weighted average coupon(5) 8.71% 8.56% 8.33% 8.23%
Nonperforming loans (UPB)(6) $ 118.106 $ 95,385 $ 74,943 $ 42,498
Nonperforming loans (% of total) 6.13% 5.85% 5.78% 4.09%

(S-1 at 24). The chart verifies the upward trajectory of the nonperforming loans by percentage—4.09%
in 2016 to 6.13% in September 30, 2019—but also in total dollar value—$42,498 million to $118,106
million.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 9of17 Page ID #:1201

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

Second, as Defendants point out, the “doubling” Plaintiff references stems from a comparison
between the first (“1Q20”) and second (“2Q20”) quarter of 2020—the completion of both quarters
occurred after the IPO. Because Section 11 liability only attaches for misrepresenting information that
was available when the offering materials became effective, the data from 1Q20 and 2Q20 should be
disregarded. Instead, the comparison that should be made from Plaintiff's chart is between 2Q19 and
4Q19.! In re Stac, 89 F.3d at 1403-04 (“Section 11 creates a private remedy for any purchase of a
security if any part of the registration statement, when such part became effective, contained an untrue
statement of a material fact . . . .”) (own emphasis added). From the chart, the total percentage change
from 2Q19 to 4Q19 does not double; it just slightly increases from 6.41% to 6.88%.

For these reasons, Plaintiff has not alleged that Defendants hid the fact that nonperforming loans
had “doubled” or was “accelerating” in the offering materials.

b. Misrepresenting the true percentage of total nonperforming loans

Next, the Court turns to the allegation that Defendants misrepresented the percentage of total
nonperforming loans as 5.96%, when it was really 6.41%. Defendants argue that the cited numbers
cannot support a Section 11 claim because they do not appear in the final offering materials. The Court
agrees with Defendants.

Plaintiffs obtained their numbers from Velocity’s pre-effective S-1 draft and its 10-Q for 2Q20,
which was filed three months after the IPO. (Mot. Dismiss at 10—11 n.7). Neither of which was part of
the registration statement when it became effective. In re Stac, 89 F.3d at 1403-04. Thus, there is no
cause of action for information that relies on information from an S-1 draft and post-IPO data.

Cc. Rising delinquencies rate that were not yet 90 days old

Now the Court turns to Plaintiffs allegation that Defendants “failed to disclose the true extent of
loans held that were delinquent but fewer than 90 days past due.” (FAC § 45). Plaintiff theorizes that
since Velocity considers loans “nonperforming” after payments have been delinquent for 90 days, and
Defendants would later reveal a higher rate of nonperforming loans in its 10-K in April, it must have

 

! The Court notes relying on data from 4Q19 may not have been feasible at the effective date because
the quarter would have only ended two weeks before, and Defendants would have needed time to audit
the data before including it in any public materials.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 9 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 10o0f17 Page ID #:1202

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

known—at the time of the IPO—of rising delinquencies rates of loans that were less than 90 days past
due. Plaintiff spotlights this chart:

LHI Loans <90 Days Past Due

vale ® 30-59 days past due
@ 60-89 days past due
<90 days past due nonperforming/nonaccrual

ims As Presented in Not Disclosed to
RegistrationStatement = Investors

5.3% :
7.3%
6.7%
os 6.0%
4%
2% i
'
i
om
FY16 fyi? Frys 3aQ19

As a starting point, any upward “trend” from 1Q2020 and 2Q20 is irrelevant because that
information would have been unavailable to Defendants at the time of the IPO. And from Plaintiff's own
chart and Defendants S-1, Defendants broke down the rate of delinquent loans in detail from 30-59, 60-
89, and 90+ days past due up until September 2019. See below:

 

 

4ai9 1020 20»

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 10 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 11o0f17 Page ID #:1203

 

 

 

 

 

 

 

JS-6
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021
Title Edward A. Berg v. Velocity Financial, Inc. et al
Credit Quality — Loans Held for Investment
The following table provides delinquency information on our held for investment loan portfolio as of the dates indicated:
September 30, 2019 December 31, 2018 December 31, 2017 December 31, 2016
(S$ in thousands) UPB % UPB % UPB % UPB %
Current $ 1,509,537 $5,9% $ 1,358,043 87.5% $ 1,138,749 88.3% $ 920,070 88.7%
30-59 days past due 110,484 6.3 78.848 $.1 59,207 4.6 53.102 5.1
60-89 days past due 34,729 2.0 23.881 LS 18,467 14 22.364 2.2
N forming loans:
90+ days past due 20.894 12 16.181 10 22.114 1.7 25.111 24
Bankiuptey 9,626 0.5 5.901 0.4 5.631 04 2.916 0.3
In foreclosure T1441 41 69.012 4.5 45,571 3.5 14,294 14
Total nonperforming loans 101.961 $.8 91,094 5.9 73.316 5.7 42,321 4)
Total loans held for investment $ 1.756.711 100.0%  $ 1.551.866 100.0%  $ 1.289.739 100.0% $ 1.037.857 100.0%

 

Loans that are 90+ days past due, in bankruptcy, or in foreclosure are not accruing interest and are considered nonperforming loans. Nonperforming
loans were $102.0 million, or 5.8% of our held for investment loan portfolio as of September 30, 2019, compared to $91.1 million, or 5.9% as of
December 31, 2018, $73.3 million, or 5.7% as of December 31, 2017, and $42.3 million, or 4.1% of the loan portfolio as of December 31, 2016. We believe
the significant equity cushion at origination and the active management of loans will continue to minimize credit losses on the resolution of defaulted loans
and disposition of REO properties.

(S-1 at 71) (own highlighting added). Defendants also included “Estimates for the Year Ended
December 31, 2019” in their S-1, which included the estimated rate of nonperforming loans as between
“6.50% and 6.90%.” (S-1 at 20).

Thus, Plaintiff's primary gripe, is that Defendants omitted the same granular breakdown of 30-
59, 60-89 days, and 90+ days data for 4Q19 that it had included for previous quarters. Plaintiff,
however, has not alleged that Defendants would have been able to verify this more particular
information within the time frame between the end of the quarter, December 31, 2019, and the final
filing date of the S-1, January 6, 2020—which was only 6 days. Even if Plaintiff had alleged so, the
omission of the more specific data is was not misleading since Defendants still provided an estimate for
the overall delinquency rate, and any “adverse” trend in delinquency rates can be seen in the previous
quarters. (See 10-K at 473).

Finally, Plaintiff suggests that a May 13, 2020 conference, call with Velocity executives
establishes that Defendants knew about the increased nonperforming loan growth at the time of the IPO:

On the next slide, talking about our loan portfolio performance and here you can
see here's the non-performing. So the lower left, you see, our non-performing did

 

> After verifying its data, Velocity’s estimate proved correct. The rate of nonperforming loans turned out
to be 6.88%. (10-K at 473).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 11 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 12 0f17 Page ID #:1204

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

go from 6.88% to 8.17%, So non-performing did rachet it up in 01. And as Chris
had mentioned earlier in his overview, part of that was expected.

Yes, we had mentioned again on the road show and all that, a lot of our portfolio is
very new portfolio, our originations have really grown over say the last three years.
So as that portfolio seasons, we expect certain amount of non-performing growth
as the portfolio seasons. So some of that portfolio, non-performing growth, you
would expect and then again another part of it is due to the COVID starting to hit
in 01.

(Investor Call Transcript at 6). The call suggests that some nonperforming loan growth was expected in
the first quarter of 2020. That would have been apparent from the disclosed material about the previous
quarters. The total nonperforming rate had increased from 4.1% in December 2016, to 5.7% in 2017, to
5.9% in 2018, and to 5.8% by September 2019. Defendants estimated that the final nonperforming
percentage to be between “6.50% and 6.90%” for the fourth quarter of 2019. (S-1 at 20, 71).

Still, Plaintiff contends that the transcript reveals that Defendants knew about the “staggering”
rate of nonperforming loans, which stood at 9.9% at the end of 2020, at the time of the IPO. Plaintiff
bases this allegation on Velocity’s acknowledgement that some growth of growth of nonperforming
loans was “expected” because of “ordinary portfolio seasoning,” (FAC § 65). Yet the transcript’s next
line states that the part of the increase is due to coronavirus pandemic, not from the predicted seasoning
of portfolio growth.

Taken together, there is no plausible inference that Defendants anticipated the rate of
nonperforming loans to have increased to the extent that it did prior to the IPO. Instead, the transcript
supports the inference while some growth of nonperforming loans was expected, there was also an
unexpected increase due to the coronavirus pandemic.

d. Velocity’s increased use of short-term, interest-free loans

Next, Plaintiff alleges that Defendants did not divulge that its overall loan portfolio growth was
mainly driven by Velocity’s increased use of short-term, interest-free loans to high-risk borrowers. As
evidence, Plaintiff points to an April 2020 press release discussing Velocity’s 4Q19 results which stated,
“{ljoan origination volume growth was primarily driven by a 103 percent year-over-year growth in
short-term loans.” (FAC § 47).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 12 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 13 0f17 Page ID #:1205

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

But Defendants did reveal its increased use of short-term loans. In fact, the top of Page 34 of the
S-1 states, “A significant portion of our loan portfolio is in the form of investor real estate loans
which are subject to increased risks.” (S-1 at 34) (emphasis in original). Further down, Defendants
explain that the company had “began originating short-term, interest-only loans” in March 2017. They
also include a chart noting this change (describing the short-term loans as those “held for sale”) (own
emphasis added):

Consolidated Statements of Financial Condition September 30, December 31,
Data 2019 2018 2017 2016
(in thousands)

 

 

 

Assets

 

 

Cash and cash equivalents S$ 8,849 $ 15,008 $ 15,422 $ 49,978
Restricted cash 3,152 1,669 305 1,766
Loans held for sale. net 170,440 78,446 5,651 —
Loans held for investment, net 1,775,935 1,567,408 1,299,041 1,039,401
Loans held for investment, at fair value 2.936 3,463 4.632 7,278
Total loans, net 1,949,311 1,649,317 1,309,324 1,046,679

(S-1 at 24). Plaintiff does not dispute that Defendants disclosed this information. Instead, he argues that
the disclosures were inadequate because the chart and accompanying narrative explaining the increase
used of short-term loans appear pages apart. (Opp’n at 7).

Although the overall determination of the adequacy of a disclosure should generally left to the
trier of fact, if reasonable minds could not disagree whether the challenged statements were misleading,
then a court may dismiss the claims on a motion to dismiss. Jn re Immune Response Sec. Litig., 375 F.
Supp. 2d 983, 1039 (S.D. Cal. 2005). Defendants here disclosed the information in narrative form and
with data. Taken together, they reflect the information stated in the April 2020 press release—that these
short-term loans were riskier and that they were becoming an increasing part of Velocity’s overall
portfolio. Since reasonable minds could not disagree that the Velocity had not only begun, but increased,
its use of short-term, interest-free loans, there is no basis for a Section 11 claim.

Plaintiff also contends that the disclosure was misleading because they describe hypothetical
risks, rather than realized risks. Not so. A title-portion of the disclosure states, “[l]oans on properties in
transition will involve a greater risk of loss than traditional investment-grade mortgage loans with fully
insured borrowers.” (S-1 at 34) (own emphasis added). Since the statement is written in the affirmative,
there is nothing hypothetical about the risks of the short-term loans.

Thus, Defendants disclosed Velocity’s use of these riskier, short-term loans in its offering
materials, and there is no Section 11 claim.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 13 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 14o0f17 Page ID #:1206

 

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021
Title Edward A. Berg v. Velocity Financial, Inc. et al
3. Defendants’ Statement Optimistic View of the Real Estate Market

 

Lastly, Plaintiff avers that Defendants painted a “rosy” picture of the real estate market when the
market was really set to collapse because of the coronavirus pandemic.

Defendants pinpoint the following portion of the offering materials:

We believe that there is a substantial and durable market opportunity for investor
real estate loans across 1-4 unit residential rental and small commercial properties,
and that our institutionalized approach to serving these fragmented market
segments underpins our long-term business strategy. Our growth to date has
validated the need for scaled lenders with dedication to individual investors who
own ten or fewer properties, a base which we believe represents the vast majority
of activity across our core market.

(FAC 4 49).

Defendants counter that those statements were not misrepresentations because: (1) they are
nonactionable puffery; (2) Velocity could not have foreseen the effect of the pandemic at the time of its
IPO; and (3) the Statement contained adequate disclosures about the possibility of economic disasters.

a. These statements were also puffery

Generally, securities claims may not hinge on a corporation’s optimistic market projections. Jn re
Syntex Corp. Sec. Litig., 95 F.3d 922, 934 (9th Cir. 1996) (“The challenged statements were nothing
more than inactionable forecasts, and they do not give rise to a securities fraud claim.”). In Police
Retirement System, a company informed investors that “the opportunity for system placement at
hospitals ‘is still very, very large’”; “that there is potential growth in the dVP market”; and that the
company “will come out stronger” and in “a pretty good position.” 759 F.3d at 1060. The Ninth Circuit
held that these statements were no more than “feel good speak” that characterizes “non-actionable
puffing.” Jd; see also In re Solarcity Corp. Litig., 274 F. Supp. 3d 972, 995 (N.D. Cal. 2017) (finding
statements such as “[w]e are actually extremely bullish for the US markets” and “I think we’ll see a lot
more growth in Q3, Q4 based on where the jobs are in progress now” to be nonactionable).

Velocity’s statement about the real estate market are no different from the nonactionable
statements in Police Retirement System. Velocity stated that “there is a substantial and durable market

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 14 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 15o0f17 Page ID #:1207

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

opportunity for investor real estate loans” is like the company in Police Retirement System stating, “that
there is potential growth in the dVP market.” In both cases, the companies propound the favorable state
of their respective markets, and the companies’ ability to capitalize on them.

Thus, like the statements about Velocity’s underwriting practice, these statements cannot form
the basis of a Section 11 securities claim.

C. Plaintiff's Claim for Failure to Disclose Information Required by Items 303 and 105

Plaintiff also avers that Defendants violated Section 11 by failing to meet their disclosure
obligations under Items 303 and 105 of SEC Regulation S-K. (FAC § 53). The Court disagrees.

1. Item 303

“[A]llegations which sufficiently state a claim under Item 303 also state a claim under Section
11.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1296 (9th Cir. 1998). Item 303 requires that
registrants, “[d]escribe any known trends or uncertainties that have had or that the registrant reasonably
expects will have a material favorable or unfavorable impact on net sales or revenues or income from
continuing operations.” 17 C.F.R. § 229.303(a)(3)(11).

Under the SEC’s 1989 release interpreting Item 303(a), “[a] disclosure duty exists where a trend,
demand, commitment, event or uncertainty is both [1] presently known to management and [2]
reasonably likely to have material effects on the registrant's financial condition or results of operation.”
Steckman, 143 F.3d at 1296-97. Thus, Item 303 requires disclosure when there is knowledge of an
adverse trend, material impact, and that “the future material impacts are reasonably likely to occur from
the present-day perspective.” Jd. at 1297.

Plaintiff alleges that Defendants failed to disclose: (1) its relaxed underwriting practices had led
to riskier loans which in turn subjected Velocity to larger portion of nonperforming loans; (2) its loan
portfolio growth was driven mainly by an increase in the origination of riskier, short-term loans; (3)
Velocity had experienced a far higher percentage of nonperforming loans; and (4) that there was
uncertainty in the real estate market given the presence of the coronavirus pandemic. (FAC § 56).

a. Disclosure of underwriting practice, use of riskier-short, term loans, and
increase in nonperforming loans

The Court addresses the first three allegations together because they are intertwined. In effect,
Plaintiff alleges that Defendants did not disclose that it had (1) relaxed its underwriting practice, which

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 15 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 16o0f17 Page ID #:1208

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

led it to (2) an increase of use of riskier, short-term loans in its business, and that led to (3) an increase in
nonperforming loans.

But as discussed above, Defendants included its increased use of the short-term loans in its
offering materials, so there was no relaxation of its underwriting practice. (S-1 at 34) (“A significant
portion of our loan portfolio is in the form of investor real estate loans which are subject to increased
risks.) (emphasis in original). As explained above, Plaintiff contested not that this information was
included but the sufficiency of the disclosure. (See Opp’n at 7).

And Defendants published a detailed chart related to nonperforming loans. (S-1 at 24). Again,
Plaintiffs issue was not that the information was not disclosed—Defendants included estimates of the
nonperforming loans. Instead, Plaintiff only sought a more granular breakdown of the data. Since the
trends of increased short-term loans and nonperforming loans were disclosed, there is no Item 303
violation.

b. Uncertainty in the real estate market with the presence of the coronavirus
pandemic

Plaintiff alleges that Defendants should have disclosed the uncertainty in the real estate market
because of the coronavirus pandemic. Yet Plaintiff does not allege that Defendants would or could have
known the extent of the coronavirus pandemic, or even the presence of the disease in America, at the
time of the IPO. Thus, there would have been no need for Defendants to include any disclosure about the
pandemic in its offering materials.

2. Item 105

Plaintiff bases their claim of violation of Item 105 on the same allegations for Item 303. Item 105
requires a “discussion of the material factors that makes an investment in the registrant or offering
speculative or risky.” 17 C.F.R. § 229.105.

To the extent that Plaintiff bases his Item 105 violations on the loosening of Velocity’s
underwriting practice, increase in short-term loans, and upward trend of nonperforming loans, the Court
dismisses those claims for the same reasons it dismissed the Item 303 violations.

Plaintiff also argues that Velocity “did not adequately disclose COVID risks.” At minimum,
Defendants disclosed that its business may be affected by “changes in national, regional or local
economic conditions or specific industry segments,” which may be caused by “acts of God.” (S-1 at 36).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 16 of 17
Case 2:20-cv-06780-RGK-PLA Document 53 Filed 01/25/21 Page 17o0f17 Page ID #:1209

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06780-RGK-PLA Date January 25, 2021

 

 

Title Edward A. Berg v. Velocity Financial, Inc. et al

 

And as discussed above, Plaintiff has not adequately alleged how Defendants would have known about
the coronavirus risks at the time of the IPO to include a more specific warning. Thus, Defendants did not
need to include more specific disclosures about the coronavirus pandemic.

There is therefore no Item 105 violation.

D. Plaintiff’s Claim for Violating Section 15

Section 15 of the 1933 Securities Act imposes liability upon every person who controls any
person liable under Section 11 of the Act. Jn re Charles Schwab Corp. Sec. Litig., 257 F.R.D. 534, 550
(N.D. Cal. 2009) (citing Jn re Daou Sys., Inc., 411 F.3d 1006, 1029-30 (9th Cir. 2005)). A plaintiff must
establish: (1) a primary violation of the pertinent federal securities laws, and (2) that defendants
exercised actual power or control over the primary violator. Jn re Charles Schwab, 257 F.R.D. at 550
(citing Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000)).

Because Plaintiff has not adequately pled a primary violation of Section 11, the Section 15 claim
must also fall. See In re Century Aluminum Co. Sec. Litig., 749 F. Supp. 2d 964, 979 (N.D. Cal. 2010)
(dismissing Section 15 claim for failure to adequately allege a Section 11 claim). Thus, the Court
dismisses Plaintiff's Section 15 claim.
V. CONCLUSION

In accordance with the foregoing, the Court GRANTS Defendants’ Motion.

IT IS SO ORDERED.

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 17 of 17
